[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The trial court properly considered the factors set forth inDuncan v. Middlefield (1986), 23 Ohio St.3d 83,491 N.E.2d 692, as we directed it to do on remand from the previous appeal. See Hebeler v. Colerain Twp. Bd. of Zoning Appeals
(1997), 116 Ohio App.3d 182, 687 N.E.2d 324. Our review of the record shows that its judgment, holding that the Colerain Athletic Association had met the "practical difficulties" test for an area variance, and that the decision of the Colerain Township Board of Zoning Appeals was supported by a preponderance of substantial, reliable, and probative evidence, was not an abuse of discretion. See Duncan, supra; Kisil v. Sandusky (1984),12 Ohio St.3d 30, 465 N.E.2d 848; Cash v. Cincinnati Bd. of ZoningAppeals (1996), 117 Ohio App.3d 319, 690 N.E.2d 593. Accordingly, we overrule appellants' sole assignment of error and affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Gorman and Painter, JJ.
To the Clerk:
Enter upon the Journal of the Court on April 5, 2000
per order of the Court.
  _________________ PRESIDING JUDGE DOAN